Title: From Louisa Catherine Johnson Adams to George Washington Adams, 20 March 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 20. March 1825
				
				As I know you will be very anxious to hear from me my Dear George I hasten to write merely to inform you that my health though still very weak is much better and I am able to ride out—No change has yet taken place in our establishment and we have all the trouble of our removal still in anticipation but my chief concern is the disposal of our house which I fear will be attended with much difficulty.—My eyes are so weak I cannot prolong my epistle and as I have nothing to say you will not lose by its brevity—love to Charles from your affecte / Mother
				
					L C Adams
				
				
			